Exhibit Interim Consolidated Financial Statements (Expressed in Canadian dollars) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Three months ended February 29, 2008 and February 28, 2007 (Unaudited) VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Balance Sheets (In thousands of Canadian dollars) February 29, 2008 November 30, 2007 (Unaudited) Assets Current assets: Cash and cash equivalents (note 3) $ 19,930 $ 23,545 Clinical supplies 1,270 1,363 Tax credits recoverable 738 1,565 Prepaid expenses and deposits 600 787 Change in fair value of forward foreign exchange contracts - 376 22,538 27,636 Property and equipment 352 414 $ 22,890 $ 28,050 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 1,190 $ 1,175 Accrued liabilities 3,429 3,519 4,619 4,694 Shareholders' equity (note 6): Share capital: Authorized: Unlimited common shares, without par value Issued and outstanding: 22,391,386 common shares (November 30, 2007 - 22,391,386) 365,670 365,670 Warrants 16,725 16,725 Contributed surplus 22,979 22,744 Deficit (387,103 ) (381,783 ) 18,271 23,356 Future operations (note 1) Commitments and contingencies (note 10) Subsequent events (note 15) $ 22,890 $ 28,050 See accompanying notes to interim consolidated financial statements. 1 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Operations, Deficit and Comprehensive Income (In thousands of Canadian dollars, except per share amounts) (Unaudited) Period from December 1, Three months ended 1987 to February 29, 2008 February 28, 2007 February 29, 2008 Expenses: Research and development $ 2,778 $ 3,023 $ 241,695 General and administration 2,681 3,588 119,909 Foreign exchange loss (gain) 203 (134 ) 11,173 Loss before the undernoted (5,662 ) (6,477 ) (372,777 ) Interest expense on senior convertible notes payable - (5 ) (1,279 ) Accretion in carrying value of senior convertible notes payable - (692 ) (10,294 ) Amortization of deferred financing costs - (145 ) (3,057 ) Loss on extinguishment of senior convertible notes payable - (1,284 ) (6,749 ) Investment income 342 352 13,667 Change in fair value of embedded derivatives 573 829 Loss and comprehensive loss for the period (5,320 ) (7,678 ) (379,660 ) Deficit, beginning of period: As originally reported (381,783 ) (351,374 ) (1,510 ) Impact of change in accounting for stock-based compensation - - (4,006 ) Impact of change in accounting for financial instruments on December 1, 2006 - (1,632 ) (1,632 ) As revised (381,783 ) (353,006 ) Charge for acceleration payments on equity component of senior convertible notes payable - - (295 ) Deficit, end of period $ (387,103 ) $ (360,684 ) $ (387,103 ) Basic and diluted loss per common share (note 7) $ (0.24 ) $ (0.47 ) $ - See accompanying notes to interim consolidated financial statements. 2 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Interim Consolidated Statements of Cash Flows (In thousands of Canadian dollars) (Unaudited) Period from December 1, Three months ended 1987 to February 29, 2008 February 28, 2007 February 29, 2008 Cash provided by (used in): Operating activities: Loss for the period $ (5,320 ) $ (7,678 ) $ (379,660 ) Items not involving cash: Amortization 62 126 6,222 Accretion in carrying value of senior convertible notes payable - 692 10,294 Amortization of deferred financing costs - 145 3,057 Loss on extinguishment of senior convertible notes payable - 1,284 6,749 Change in fair value of embedded derivatives - (573 ) (829 ) Stock-based compensation 235 563 9,814 Common shares issued for services - - 2,485 Unrealized gain on forward foreign exchange contract - - (376 ) Unrealized foreign exchange loss (gain) 192 (100 ) 11,735 Other - - (35 ) Change in non-cash operating working capital 1,398 (3,475 ) 2,349 (3,433 ) (9,016 ) (328,195 ) Financing activities: Shares and warrants issued for cash - - 326,358 Warrants exercised for cash - - 16,941 Options exercised for cash - - 7,669 Share issue costs - 3 (24,646 ) Issue (repayment) of senior convertible notes payable, net (note 5) - (635 ) 38,512 Cash released from restriction (note 4) - 3,036 - Paid to related parties - - (234 ) - 2,404 364,600 Investing activities: Purchases of property and equipment - (30 ) (2,465 ) Purchases of acquired technology - - (1,283 ) Purchases of marketable securities - - (244,846 ) Settlement of forward foreign exchange contracts - 10 (4,824 ) Maturities of marketable securities - - 240,677 - (20 ) (12,741 ) Foreign exchange gain (loss) on cash held in foreign currency (182 ) 280 (3,734 ) Increase (decrease) in cash and cash equivalents (3,615 ) (6,352 ) 19,930 Cash and cash equivalents, beginning of period 23,545 30,427 - Cash and cash equivalents, end of period $ 19,930 $ 24,075 $ 19,930 Supplemental cash flow information (note 8) See accompanying notes to interim consolidated financial statements. 3 VASOGEN INC. (A DEVELOPMENT STAGE COMPANY) Notes to Interim Consolidated Financial Statements (Tabular figures in thousands, except per share amounts) Three months ended February 29, 2008 and February 28, 2007 (Unaudited) 1.Future operations: Since its inception, the Company has been engaged in the research and commercial development of product candidates for the treatment of disease and has had no commercial operations. The operations of the Company are not subject to any seasonality or cyclicality factors. The unaudited interim consolidated financial statements presented have been prepared on the basis that the Company is considered a development stage enterprise and, accordingly, the unaudited interim consolidated statements of operations, deficit and comprehensive income and cash flows also reflect the cumulative amounts from December 1, 1987 (the date development operations commenced) to February 29, 2008. The accompanying unaudited interim consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has sustained losses since its formation and at February 29, 2008 had a deficit of $387.1 million. The Company's future operations may be dependent upon its ability to successfully commercialize its lead product, Celacade™, which will necessitate conducting additional clinical studies for the purposes of achieving regulatory approval by the United States Food and Drug Administration. The Company has received CE Mark regulatory approval for its Celacade™ medical device technology in the European Union and, in April 2007, entered into a collaborative agreement to commence commercialization in that market. The Company's future operations may also be dependent on its ability to successfully develop its product candidate, VP025.
